  Case 9:20-cv-81882-WPD Document 1-3 Entered on FLSD Docket 10/08/2020 Page 1 of 4


 "*'" CASE NUMBER: 502020CA009665XXXXMB Div: AB *'"`*

     Filing # 113048130 E-Flled 09109I2020 09:30:51 AM


                                                              IN THE CtRCUIT COURT OF THE
                                                              15TH JUDICIAL
                                                              IN AND FOR PALM BEACH COUNTY,
                                                              FLORiDA
             PHILIP CARRATELLO,
                                                              CASE NO::-
                    PlaintifF,
            :a-lz
                                                                       Received:                    @
             DOLLAR TREE STORES, INC.,                                 Served:
                                                                                    ~
                    Defendant.
                                                        1              Richard Koiodgy, CPS #204
                                                                       Second Judicial Circuit
                                                    .SUMAA®NS

             THE STATE OF FLORIDA:

            To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this Summons and a copy of the Cornpiaint,
            Request for Admissions, lnterncgatoties, and Request to Praduce in this acti~on on
            Defendant:
                                             Dollar Trse Storea, Inc.
                                         By aerving Its Registered ABent:
                                          Corparation Servics Company
                                                1201 Hays Street
                                              Tallahasse®, FL 32301
                   EACH Defendant is requtred to serve written defenses to the Complaint or
            Potiilon on Plaintiffs Attorney wttose address Is:
                                            Mlchaei W Stinrar, Eaquire
                                         9TEfN®ER. GREENE & FEiNER
                                        1645 Palm Beach Lakes Boulevand,
                                           West Paim Beadi. FL 334401
                                            Teiephone: (561) 616-5550

            wiihin twenty (20) days after servk;e of thts Summons on that Defendant, exclusive of
            the day of serNce. and to file the odginal of the defenses wlih the Gerk of thls Court
            either tiefore service on PiafntifPs Attomey or Immediateiy theneafter. if a Defendant
            falis to do so, a defauit wili be entered against that Defendant for the retlef demanded in
            the Compiaint or PetiNon.

            DATED on SAn []9 ')[l2ll
                                         ,               Sharon R. Bock
                                 ~                       Clerk of the Court
                                                            BY:_
                                                                                  ~
                                                                                          Shalea Ravenell
FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 09/09/2020 09:30:51 AM
Case 9:20-cv-81882-WPD Document 1-3 Entered on FLSD Docket 10/08/2020 Page 2 of 4




                                                         IN THE CIRCUIT COURT OF THE
                                                         15TH JUDICIAL IN AND FOR
                                                         PALM BEACH COUNTY, FLORiDA


       PHILIP CARRATELLO,
                                                         CASE NO.:    50 'ADa.O (,A mq 695
             Plaintiff,

      -vs-

      DOLLAR TREE STORES, INC.,

             Defendant.
                                                   /

                                               COMIPLAINT

             COMES NOW the Plaintiff, PHILIP CARRATELLO, byand through the undersigned

      counsel, sues the Defendant, DOLLAR TREE STORES, INC., and states:

             1.        This is an action for damages that exceed the minimum jurisdictional amount

      of this Court.

             2.        All conditions precedent have been perfonned or have occun•ed.

             3.        On or about August 10, 2019, Defendant, Dollar Tree Stores, Inc, leased,

      rented, possessed, controlled, operated, and/orowned a buifding and/or property located

      at or near 224 North 3rd Street, Lantana, Paim Beach, FL that was used as a retait store,

      and did supervise and maintain said property through its agent and servants.

             4.        On or about August 10, 2019, Plaintiff, PHILIP CARRATELLO, was an

      express or implied Invitee of Defendant, Dollar Tree Stores, Inc and went onto Defendant's

      premises as a customer.

             5.      At the above time and place, the Plaintiff, PHILIP CARRATELLO, parked in

      a designated handicapped parking spot and proceeded to exit his vehicle. Plaintiff then
Case 9:20-cv-81882-WPD Document 1-3 Entered on FLSD Docket 10/08/2020 Page 3 of 4
a




       PHILIP CARRATELLO v. DOLLAR TREE STORES, iNC:
       Complafnt
       Case No:
       Page 2

       proceeded to waik from his vehicle to the entrance of the Defendant's store and fell on an

       unmarked raised lift where the handicapped ramp was located next to his vehicie. as

      exiting his vehicie.

              7.      Defendant, DOLLARTREE STORES, INC, owed all reasonablyforeseeable

      invitees upon the property a non-delegable duty of reasonable care.

              8.      That non-defegabie duty inciuded the dutyto maintain, inspect, and repairthe

      premises, so as to keep it in a reasonably safe condition, which inciudes reasonable efforts

      to keep the premises free from unreasonably dangerous changes in surface elevation

      and/or walking level, whPch could forseeabiy give rise to loss, injury, or damage. This duty

      further included a duty to wam of dangerous conditions of which the Defendant possessed

      superior knowledge..

              9.     Defendant, DOLLARTREE STORES, INC., negligentlyfaifed to maintain its

      premises in a reasonably safe condition, negligently failed to correct a dangerous condition

      about which Defendant efther knew or should have known, through the use of reasonabie

      care, and/or negiigently failed to wam PHILIP CARRATELLO of a dangerous condition

      about which Defendant had superior knowledge - i.e. an inconspicuous and non-obvious

      step,

              10.    The dangerous condition was created by and/or known to Defendant,

      DOLLAR TREE STORES, INC., or had existed for a sufricient length of time so that

      defendant should have known of it.

              11.    As the proximate result of Defendant, DOLLAR TREE STORES, INC.'s

      negligence, PHILIP CARRATELLO fell to the pavement, causing injury.
Case 9:20-cv-81882-WPD Document 1-3 Entered on FLSD Docket 10/08/2020 Page 4 of 4




      PHILIP CARRATELIO v. DOLLAR TREE.STORES. INC.
      Complaint
      Case No:
      Page 3

             12      The Plalntiff, PHILIP CARRATELLO, suffered bodily injury and resulting pain

      and suffering, disability, physical impairment, disfigurement, mental anguish,

      inconvenience, loss of capacity for the enjoyment of life, incun•ed expenses of

      hospitalization, medical, chiropractic and nursing care and treatment, loss of eamings, loss

      of ability to eam money and aggravation of a previously exist+ng condition, disease or

      physical defect. PHILlP CARRATELLO's losses are either permanent or continuing and

      piaintiff will suffer the losses in the future.

             WHEREFORE, Plaintiff, PHILIP CARRATELLO, sues the Defendant, DOLLAR

      TREE STORES, INC., for compensatory damages, costs and interest and demands trial

      by jury of all issues so triable as a matter of right.

                                                      STEINGER, GREENE & FEINER
                                                      Attomeys for Plaintiff
                                                      1645 Palm Beach Lakes Boulevard
                                                      West Paim Beach, FL 33401
                                                      Telephone: (561) 616-5550
                                                      Facsimile: (561) 616-5551
                                                      Email: mshiver@injurylawyers.com

                                                      By: /s/Michae/ W. Shiver
                                                      Michael W Shiver, Esquire
                                                      Florida Bar No.: 024283
